DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate both rears ends of the longitudinal support beams and the front row seating.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 26, 84 and 97.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 45 and 95.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 1, paragraph 3, line 2, it is believed the word “president” is meant to read --present--.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In the revised specification, provided on June 28, 2021, the term fastback was removed from the specification (see Paragraph 35, line 9) and replaced with the term “hatchback”. The claims were not updated to reflect this change; accordingly, the claims have been treated in light of the original claim language which uses “fastback”. An amendment is required to correct either the claim language or specification to reflect the applicant’s intended structure and correct the problem of antecedent basis.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities: 
In line 1 of claim 3, it is believed the word --that-- is missing after “window”.
In line 1 of claim 12, it is believed the word --rear-- is missing before “quarter”.
In lines 4-5 of claim 12, it is believed the phrase “the quarter panel has a rear portion forming a rear portion of the roof extending transversely of the vehicle” is a repetition of the limitation in lines 1-3 and should be removed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claims 12 and 13, it is unclear what is meant by “a rear portion forming a rear portion of the roof”. The rear quarter panel is located at the rear of the vehicle and the rear portion of the rear quarter panel could form a rear portion of the vehicle, but it is unclear if this is the intended limitation. Examiner interprets the limitation as the rear quarter having a top portion that forms a rear portion of the roof and extends transversely.
In line 2 of claim 14, it is unclear what is meant by the limitation “two fastener connected members”. This could mean that there are two different members that are not connected to one another, but are connected using a fastener and are also called a bracket. It could also mean that there is one bracket formed by two members connected using a fastener. Examiner interprets the claim to mean that there is one bracket formed by two members and connected using a fastener.
Claim 14 recites the limitation "the bracket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowles (US Pat 9,346,342).
Regarding claim 1, Bowles discloses a roofing system 12 for a “Jeep type” SUV 10 having multiple row seating and a support beam structure 22 that is inclined at the rear; the roof having a rigid element 26 in the rear portion of the vehicle and an opening over the front row seating 14, covered by a fabric covering element, or “cloth portion” that is capable of being opened.
Regarding claim 4, Bowles discloses a roofing system 12 for a “Jeep type” SUV 10 having multiple row seating and a support beam structure 22 that is inclined at the rear and longitudinal legs 34, or “brackets”, extend rearwardly from the support beams and are part of the base frame 32 which supports the rigid element 26 (see Col. 4, lines 43-47).
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowles et al. (US Pat 9,114,690).
Bowles et al. disclose a multiple row seating “Jeep type” SUV having a parallel separated longitudinal support beam 19 structured roll cage 18 with a cloth cover 14 extending the full length of the roof of the vehicle and the first and second row seating are openable. The cloth cover 14 is supported by side rails 24, or “longitudinal brackets”, that are connected to the roll cage and extend rearwardly from the support beams 19 to partially support rigid rear quarter panels 72 having a side window.
Claim 5-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowles et al. (US PG Pub 2015/0115646).
Bowles et al. disclose a convertible top 14 for a “Jeep type” SUV 10 having multiple row seating and parallel longitudinal support beams inclined at the rear of the vehicle; the convertible top 14 comprises a cloth cover that extends the whole length of the vehicle having a forward assembly 42 that allows for the opening of the front row seating of the vehicle and an aft assembly 43 which allows for the second row of seating to be opened. The forward assembly 42 allows the front portion of the roof to fold over the rear portion of the roof (see Figure 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US Pat 9,346,342) in view of Fallis, III et al. (US Pat 7,523,977).
Bowles discloses a roofing system 12 for a “Jeep type” SUV 10 having multiple row seating and a support beam structure 22 that is inclined at the rear; the roof having a rigid element 26 in the rear portion of the vehicle and an opening over the front row seating 14, covered by a fabric covering element, or “cloth portion” that is capable of being opened.
Bowles fails to disclose that the rear window is pivotable and that the rear quarter window partially supports the rigid portion.
Fallis, III et al. disclose a vehicle closure panel for a “Jeep type” SUV with longitudinal support beams that are inclined in the rear of the vehicle. The vehicle of Fallis, III et al. has a rigid cover 62 in the rear of the vehicle that has a rear window 64 that pivots to open (see Figures 5, 6). The closure panel includes quarter windows 48 that partially support the rigid rear cover 62.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the roofing system of Bowles with a pivotable rear window, as taught by Fallis, III et al., to allow easy access to the rear of the vehicle without opening a rear door.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the roofing system of Bowles with a rear quarter window that supports the rigid roof portion, as taught by Fallis, III et al., to reduce blind spots while providing support for the roof and preventing the entrance of bugs or debris into the vehicle.
Claims 5-8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis, III et al. (US Pat 7,523,977) in view of Haimerl et al. (US PG Pub 2015/0151619) and Fallis, III et al. (US Pat 7,367,615).
Fallis, III et al. (‘977) disclose a vehicle closure panel for a “Jeep type” SUV with longitudinal support beams that are inclined in the rear of the vehicle. The vehicle of Fallis, III et al. has a cloth cover 18, 32 that covers the roof of the vehicle and opens over the front row of seating; the roof above the second row of seating can also be opened. The vehicle closure panel also includes brackets that support rigid rear quarter panels 50 that have side windows 48 and attach to the rear sports bars, or “longitudinal support beams” (see Col. 4, lines 57-61). The rigid rear quarter panels 50 have a top portion that extends transversely and forms a rear portion of the roof (see Figure 1).
Fallis, III et al. (‘977) fail to disclose that the cloth cover extends the full length of the roof of the vehicle and that the bracket supporting the rigid rear quarter panel is longitudinal and formed by two members connected by a fastener.
Haimerl et al. disclose a multiple row seating “Jeep type” SUV with an open air roof system having a flexible cover 22 that extends the full length of the vehicle and is openable over the first row or multiple rows of seating.
Fallis, III et al. (‘615) disclose a rigid panel roof system 10 for a vehicle having rigid rear quarter panels 16 that are partially supported by a roof rails 30, or “brackets”, that are comprised of two members 34, 36 connected by a fastener to allow for different configurations and extend longitudinally and rearwardly along the vehicle.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the cloth cover of Fallis, III et al. (‘977) to extend the entire length of the roof of the vehicle, as taught by Haimerl et al., to allow air to flow freely into the vehicle without obstruction.
Regarding claims 7 and 14, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the bracket of Fallis, III et al. (‘977), as modified by Haimerl et al. above, to extend rearwardly and longitudinally having two members connected by a fastener, as taught by Fallis, III et al. (‘615), to allow for adjustment of the brackets with different configurations.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (US Pat 9,346,342) in view of Haberkamp et al. (US Pat 9,415,668).
Bowles discloses a roofing system 12 for a “Jeep type” SUV 10 having multiple row seating and a support beam structure 22 that is inclined at the rear; the roof having a rigid element 26 in the rear portion of the vehicle and an opening over the front row seating 14, covered by a fabric covering element, or “cloth portion” that is capable of being opened.
Bowles fails to disclose that the cloth cover extends the full length of the roof of the vehicle and a support framework for the roof that also supports a rear pivotable window.
Haberkamp et al. disclose a soft top assembly 10 for a “Jeep type” SUV 11 having multiple rows of seating (see title) and a roll over frame (see Col. 3, lines 12-15). The soft top assembly 10 has a cloth cover 20 that extends the entire length of the roof of the vehicle and is capable of being opened over the front seating row of the vehicle and the second row seating. The soft top assembly 10 also includes a rigid rear window horseshoe 12 that supports a pivotable rear window 16.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the roofing system of Bowles with a cloth cover that extends the full length of the roof of the vehicle while including a supporting framework in the rear of the vehicle with a pivotable window, as taught by Haberkamp et al., to reduce the overall weight of the roofing system while still allowing easy access to the rear portion of the vehicle.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis, III et al. (‘977), as modified by Haimerl et al. and Fallis, III et al. (‘615), in view of Haberkamp et al.
Fallis, III et al. (‘977), as modified by Haimerl et al. and Fallis, III et al. (‘615), disclose a roofing system having longitudinal brackets connected to the sports bar roll cage and rear rigid panels 50 that are installed longitudinally, have a top portion that extends transversely to form a rear portion of the roof and form a window 48; however, Fallis, III et al. (‘977), as modified by Haimerl et al. and Fallis, III et al. (‘615), fail to disclose that the rear quarter panel is shaped as a fastback.
Haberkamp et al. disclose a soft top assembly 10 for a “Jeep type” SUV 11 having multiple rows of seating (see title) and a roll cage comprised of parallel longitudinal support beams. The soft top assembly 10 has a cloth cover 20 that extends the entire length of the roof of the vehicle and is capable of being opened over the front seating row of the vehicle and the second row seating. The soft top assembly 10 includes a rear quarter panel 30 shaped as a fastback (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the rigid rear quarter panel of Fallis, III et al. (‘977), as modified by Haimerl et al. and Fallis, III et al. (‘615), having a fastback shape, as taught by Haberkamp et al., in order to reduce aerodynamic drag and increase fuel economy.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis, III et al. (‘977), as modified by Haimerl et al. and Fallis, III et al. (‘615), in view of Morley (US PG Pub 2005/0001446).
Fallis, III et al. (‘977), as modified by Haimerl et al. and Fallis, III et al. (‘615), disclose a vehicle closure panel for a “Jeep type” SUV with longitudinal support beams that are inclined in the rear of the vehicle. The vehicle of Fallis, III et al., as modified by Haimerl et al. and Fallis, III et al. (‘615), has a cloth cover 18, 32 that covers the entire roof of the vehicle and opens over the front row of seating; the roof above the second row of seating can also be opened. The vehicle closure panel also includes longitudinal brackets that support rigid rear quarter panels 50 that have side windows 48 and attach to the rear sports bars, or “longitudinal support beams” (see Col. 4, lines 57-61). The rigid rear quarter panels 50 have a top portion that extends transversely and forms a rear portion of the roof (see Figure 1).
Fallis, III et al. (‘977), as modified by Haimerl et al. and Fallis, III et al. (‘615), fail to disclose that the entire rear quarter panel forms a window.
Morley discloses a convertible top system for a “Jeep-type” SUV having a rigid rear quarter panel 34 formed from transparent plastic or glass to create a window from the entire panel (see Paragraph 35, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the rear rigid panel of Fallis, III et al. (‘977), as modified by Haimerl et al. and Fallis, III et al. (‘615), from a transparent rigid material that forms a window, as taught by Morley, in order to minimize the number of blind spots from inside the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US PG Pub 2021/0268883) disclose a panel top assembly for a “Jeep-type” SUV with rigid rear quarter panels forming windows. Smith et al. (US PG Pub 2020/0223300) disclose a convertible sliding top for a “Jeep-type” SUV having a cloth cover and openable above the front row seating by folding the front portion over the top of the rear portion of the roof. Gauci (US PG Pub 2020/0130486) discloses a soft top for a “Jeep-type” multiple row seating SUV that is openable over the front row of seating by folding the front portion over the rear portion of the roof. Tischer et al. (US PG Pub 2019/0084390) disclose a base frame for a vehicle roof of a “Jeep-type” SUV having a cloth portion above the front row of seating and a rigid rear portion with a pivotable rear window. Sviberg (US PG Pub 2016/0167496) discloses a top for a “Jeep-type” multiple row seating SUV having a soft top that extends the entire length of the roof and has rigid rear quarter panels. Ojanen (US Pat 5,829,195) discloses a soft top vehicle with a rigid rear quarter panel in the shape of a fastback and having a window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612